Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on June 4, 2021. In virtue of this communication, claims 1-30 are currently presented in the instant application.
Drawings
The drawings submitted on June 4, 2021 have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, 11-13, 15-17, 20-25, and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TR 38.821 V16.0.0  (2019-12) (herein “3GPP TR 38.821”).

Claims 1 and 22
Consider claim 1, 3GPP TR 38.821 teaches method for wireless communication performed by a user equipment (UE), comprising: 
identifying a plurality of cell global identities (CGIs) broadcast by a cell (see 3GPP TR 38.821 section 8.1.2.2 note broadcasting all related TAIs when the NTN cell covers multiple tracking areas); 
determining a current tracking area identity of the UE from a plurality of tracking area identities of the cell based on a preconfigured rule (see 3GPP TR 38.821 section 8.1.2.2 note determining the UE location during or before registration); and 
selecting a first CGI of the plurality of CGIs based on the determined tracking area identity (see 3GPP TR 38.821 section 7.3.1.3.2, section 8.2.2.1 note the UE initiates the registration update procedure where the UE moves to a new geographical area and derives a TAC based on location information and forms the TAI based on the TAC and PLMN ID).
Claim(s) 22 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 2 and 23
Consider claim 2, 3GPP TR 38.821 teaches in which each CGI of the plurality of CGIs is based at least in part on one of the plurality of tracking area identities (see 3GPP TR 38.821 section 8.1.2.2 note TAI), a cell identifier (CID), a physical cell identifier (PCID), and/or a public land mobile network (PLMN) ID.
Claim(s) 23 is/are rejected for at least the same reason(s) set forth in claim 2.

Claims 3 and 24
Consider claim 3, 3GPP TR 38.821 teaches further comprising selecting the first CGI of the plurality of CGIs in response to determining that a public land mobile network (PLMN) identifier (ID) of the first CGI is a registered PLMN ID or an allowed PLMN ID (see 3GPP TR 38.821 section 8.1.2.2 note PLMN ID), and a tracking area identity corresponding to the first CGI matches a last used or registered tracking area identity (see 3GPP TR 38.821 section 8.2.2.1 note location of the UE using the TAC of the UEs current or last 3GPP access).
Claim(s) 24 is/are rejected for at least the same reason(s) set forth in claim 3.

Claims 4 and 25
Consider claim 4, 3GPP TR 38.821 teaches further comprising performing a registration update in response to determining that a tracking area identity list of the cell does not include a registered tracking area identity, or a tracking area identity corresponding to the first CGI does not match the registered tracking area identity (see 3GPP TR 38.821 section 8.2.2.1 note registration update when the UE is moving out of the current registration area).
Claim(s) 25 is/are rejected for at least the same reason(s) set forth in claim 4.

Claim 6
Consider claim 6, 3GPP TR 38.821 taches in which the preconfigured rule is based on a time period as the cell moves (see 3GPP TR 38.821 section 8.2.2.1 note timing window based registration update).

Claim 7
Consider claim 7, 3GPP TR 38.821 teaches further comprising determining, for cell reselection or cell selection, the first CGI is different from a previously selected CGI based on: a physical cell identifier (ID); and at least the first CGI or a public land mobile network (PLMN) ID and a tracking area identity associated with the first CGI determined based on the physical cell ID (see 3GPP TR 38.821 section 8.2.2.1 note UE moving out of the current registration area broadcasting TAC #1, initiates a registration update).

Claims 8 and 27
Consider claim 8, 3GPP TR 38.821 teaches in which the UE is pre-configured to select a physical cell identifier (ID), beam ID, or beam frequency at a given time period (see 3GPP TR 38.821 section 8.2.2.1 note timing window based registration update).
Claim(s) 27 is/are rejected for at least the same reason(s) set forth in claim 8.

Claims 9 and 28
Consider claim 9, 3GPP TR 38.821 teaches in which the preconfigured rule comprises pre-configured timing information for at least one of the plurality of tracking area identities and a public land mobile network (PLMN) identifier (ID) broadcast by the cell (see 3GPP TR 38.821 section 8.2.2.1 note timing window based paging).
Claim(s) 28 is/are rejected for at least the same reason(s) set forth in claim 9.

Claim 11

Consider claim 11, 3GPP TR 38.821 teaches in which the preconfigured rule is based on a mapping between current location information of the UE and the first CGI or a tracking area identity associated with the first CGI (see 3GPP 38.821 section 8.1.2.2. note the UEs location, i.e. TAI+CGI, determined during or before the registration period to enforce policy) .

Claim 12
Consider claim 11, 3GPP TR 38.821 teaches in which the current location information of the UE further comprising a distance from the UE to a reference point or a distance from an area of UE presence to the reference point (see 3GPP TR 38.821 section 7.2.1.1.1 note distance between a reference point).

Claim 13
Consider claim 13, 3GPP TR 38.821 teaches further comprising: transmitting the current tracking area identity in a registration update message included in a non-access stratum (NAS) message; or transmitting the current tracking area identity during a radio resource configuration (RRC) setup procedure or in response to a network request (see 3GPP TR 38.821 section 7.3.1.3.2, section 8.2.2.1 note TAI to the network via a registration request).

Claim 15
Consider claim 15, 3GPP TR 38.821 teaches further comprising: receiving a list of tracking area identities for current cell coverage and future cell coverage (see 3GPP TR 38.821 section 7.3.1.3.2, section 8.2.2.1 note TAI list in the registration accept); and receiving an indication identifying a tracking area identity for the current cell coverage (see 3GPP TR 38.821 section 7.3.1.3.2 note deriving TAC during registration).


Claim 16
Consider claim 16, 3GPP TR 38.821 teaches in which the preconfigured rule is based on timing information identifying a time period when the cell will cover a tracking area, in which the timing information is received in a non-access stratum (NAS) message, a dedicated radio resource control (RRC) message, or a broadcast message (see 3GPP TR 38.821 section 8.2.2.1 note timing window based registration update).

Claim 17
Consider claim 17, 3GPP TR 38.821 teaches further comprising: receiving a validity time period for a tracking area from a non-access stratum (NAS) message (see 3GPP TR 38.821 section 8.2.2.1 note TAC with time 10:05-10:10), a dedicated radio resource control (RRC) message or a broadcast message; and acquiring a system information block (SIB) outside of the validity time period (see 3GPP TR 38.821 section 9.2 note NTN cell specific information in SIB in idle mode).

Claim 20
Consider claim 20, 3GPP TR 38.821 teaches in which the cell corresponds to a coverage area of a non-terrestrial entity (see 3GPP TR 38.821 section 8.2 note non-terrestrial network).

Claim 21
Consider claim 21, 3GPP TR 38.821 teaches in which a current location of the UE or the first CGI is associated with a fixed cell of a terrestrial network, and the method further comprises: measuring a received signal strength of a set of cells of the terrestrial network or a non-terrestrial network (see 3GPP TR 38.821 section 8.2.2.2 note UE monitors the list of received broadcast TAIs); and reporting the selected first CGI of a cell of the set of cells with a highest received signal strength during a radio resource control (RRC) setup procedure or in response to a network request (see 3GPP TR 38.821 section 8.2.2.2 note UE reports/records the list the monitored/observed broadcast TAIs for the best cells).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP 38.821, and further in view of US-20220007267-A1 (herein “Maattanen”).

Claim 10
Consider claim 10, Maattanen teaches further comprising acquiring system information from the cell to read the first CGI prior to when the first CGI is selected during a cell reselection procedure.  Maattanen teaches system information updating the cell identity where the UE is prepared to switch (see Maattanen [0121]-[0125]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 3GPP TR 38.821 to include the recited teaching of Maattanen.  Such a modification would improve 3GPP TR 38.821 by simplifying synchronization with a new cell (see Maattanen [0122]). 
Allowable Subject Matter

Claims 5, 14, 18, 19, 26, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647